Citation Nr: 1243933	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-47 839	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1940 to May 1945.  He died in December 2008.  The appellant is the Veteran's surviving spouse. 

This case was most recently remanded by the Board of Veterans' Appeals (Board) in April 2012 to the Reno, Nevada Regional Office (RO) of the Department of Veterans Affairs (VA) for an additional opinion on whether the conditions that caused the Veteran's death were as likely as not aggravated by his service-connected generalized anxiety disorder with depression (psychiatric disability).  A subsequent opinion was obtained by VA later in April 2012 and added to the claims files.

Based on the above-noted action, there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 


FINDINGS OF FACT

1.  The Veteran died in December 2008; the death certificate lists the primary cause of death as cardiopulmonary arrest.  


2.  At the time of the Veteran's death, he was assigned a 50 percent rating for his service-connected psychiatric disability. 

3.  The preponderance of the evidence is against a finding that cardiopulmonary disability and any disease or injury which caused or contributed to the Veteran's death was incurred in or aggravated by military service, or was proximately due to, or aggravated by, service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.

In a February 2009 pre-adjudication letter, the RO informed the appellant of the requirements needed to establish her claim of entitlement to service connection for the cause of the Veteran's death.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of Appeals for Veterans Claims (Court) held that in a claim for benefits for the cause of the Veteran's death, VA's duty to notify under 38 U.S.C.A  § 5103(a) must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The record reflects that the RO provided the appellant with the notice required under the VCAA and under Hupp v. Nicholson, 21 Vet. App. 342 (2007) by letter dated in February 2009.  At the time of the Veteran's death, service connection was in effect for a psychiatric disability, as noted in the letter.  The appellant was advised in the letter of the criteria for service connection for the cause of the Veteran's death as well as provided information as to the assistance VA would provide in helping her secure evidence in support of the claim.  As the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and private records of the Veteran during his lifetime that have been associated with the claims files.  In addition, the Veteran's service treatment and personnel records have also been obtained and are contained in the claims files.  There are also several relevant medical opinions on file, including the opinion obtained in April 2012.   

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the appellant's cause of death claim decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the appellant has had a meaningful opportunity to participate in the development of her claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2008).


Analysis of the Claim

The appellant is seeking service connection for the cause of the Veteran's death, as she believes that his service-connected psychiatric disability materially contributed to his death from cardiopulmonary disability.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 
Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4). 

According to the Veteran's death certificate, he died in December 2008 due to cardiopulmonary arrest.  No autopsy was performed.  At the time of the Veteran's death, the Veteran was assigned a 50 percent rating for psychiatric disability.  

The Veteran's service treatment records do not contain any complaints or findings of a cardiac or lung disorder.  When hospitalized at a VA facility in August 1962 for gastrointestinal disability, the Veteran's past history and system review did not reveal any cardiac or lung disorder.

The initial medical evidence of a cardiac or lung disorder was in March 1994, when the Veteran was hospitalized for gastrointestinal disability.  The admitting diagnoses included coronary artery bypass graft times three and arteriosclerotic heart disease.  According to a July 2000 medical report from M. Mackey, M.D., the Veteran's medical history included triple bypass surgery in 1989 and four aneurisms in 1998.  A June 2001 medical report from Alexian Brothers Medical Center notes that the Veteran had coronary artery disease with coronary artery bypass surgery in 1988 and a history of congestive heart failure.  His coronary artery disease was considered clinically stable in June 2001.

A January 2008 letter from the office manager for A. Pitterman, M.D., reveals that the Veteran came into the office earlier in the month "ranting and raving" and threatening to take Dr. Pitterman to the medical board.  The Veteran had been asked to read an eye chart, and the Veteran felt that reading the chart from bottom to top was unreasonable.

Valley Hospital Medical Center records for November 2008 reveal that the Veteran was hospitalized for a week with multiple problems, including seizures, colitis, organic brain syndrome, depression, and gastroesophageal reflux disease.

According to a March 2009 statement from L. C. Ortega, M.D., the Veteran had been under his professional care for treatment of major depression, anxiety disorder, and panic attacks up until his death.  The Veteran was noted to have had a long, well documented, debilitating history of panic attacks and was treated until his death for exacerbation of chronic symptoms.  It was Dr. Ortega's professional opinion that the Veteran's panic attacks and anxiety disorder were most definitely major contributory factors in his death.  

Submitted in support of the claim is a March 2009 affidavit from J. D., who served with the Veteran from 1942 to 1945, in which it was reported that the Veteran had gastrointestinal problems in service severe enough that he talked about wanting to die.

A VA opinion was obtained in March 2011.  The examiner, who reviewed the claims files, noted that the Veteran suffered from a chronic cardiopulmonary disorder and that he was treated for anemia, which was a contributory cause of death.  The examiner concluded that the Veteran's panic disorder neither caused nor contributed substantially or materially to the Veteran's death.  The examiner found no service-related pathology that might cause general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event that was the primary cause of death.

A June 2011 brief from the Veteran's representative cited information from page 253 of the Cecil Textbook of Medicine (22nd Edition, 2004), in which it was noted that psychosocial factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support, had been associated with the occurrence or recurrence of cardiovascular disease.  Additionally, measures of cardiovascular physiologic reactivity had been correlated with cardiovascular disease outcomes.

After reviewing the claims files, a VA psychiatrist concluded in September 2011 that the Veteran's cardiopulmonary disability was less likely than not proximately due to or the result of the Veteran's service-connected psychiatric disability because the available scientific literature was not adequate to support such a relationship.  

According to an October 2011 medical opinion, based on a review of the claims files, the Veteran's condition was less likely than not incurred in or caused by service-connected psychiatric disability.  The Veteran's death was the result of "debilitating effects" due to nonservice-connected ailments that made the Veteran materially less capable of resisting the fatal disease.  His falling hematocrit level on laboratory testing was noted to reflect increased strain on the heart as a result of coping with the oxygen demand of vital structures, which is a common cause for cardiopulmonary arrest.  The examiner opined that it was the nonservice-connected ailments that had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.

In response to the April 2012 Board remand, an April 2012 opinion was obtained from another VA physician.  After review of the claims files, the physician concluded that the aggravation beyond natural progression of the Veteran's cardiopulmonary disability was not at least as likely as not due to service-connected psychiatric disability because the Veteran had multiple comorbidities that could have contributed to his cardiopulmonary arrest besides his advanced age, including atrial fibrillation, coronary artery disease, chronic kidney disease, and anemia.  The physician noted that the most recent medical reports prior to the Veteran's death, in November 2008, show seizures, atrial fibrillation, and colitis, but do not contain any evidence of acute anxiety.  According to the most recent psychiatric note prior to the Veteran's death, dated on September 3, 2008, the Veteran exhibited "euthymic" affect and reported "I'm okay."  Although a history of anxiety and depression was mentioned, the main problem at that time was a gambling addiction.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the claim for service connection for the cause of the Veteran's death must be denied.  The Veteran's service treatment records are absent for complaints, treatment, findings, or diagnoses of the heart and lung disease that caused his death.  The first evidence of either heart or lung disease is not until approximately 1988 or 1989, more than 40 years after the Veteran's separation from service, when he had surgery for heart disease.  Thus, the objective evidence of record reveals that the Veteran's heart and lung disease did not develop until many years after his separation from service.  There is no medical evidence linking the Veteran's cardiopulmonary disability specifically to service.

The Board must now determine whether the Veteran's service-connected psychiatric disability is causally related to his death from cardiopulmonary disability.  


The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the evidence against the claim, especially the 2011 and 2012 VA opinions, to be more probative than the evidence in favor of the claim.  While the June 2011 brief in support of the claim cites to a notation in the Cecil Textbook of Medicine that psychosocial factors, such as anxiety and depression, have been associated with the occurrence or recurrence of cardiovascular disease, this is a general citation that is not specific to the Veteran's case.  The Court held in Sacks v. West, 11 Vet. App. 314, 317 (1998) that medical treatise information is, in general, too uncertain to show etiology, but that medical articles or treatises "can provide important support when combined with an opinion of a medical professional."  Although the March 2009 private medical opinion from Dr. Ortega finds that the Veteran's psychiatric disability was a major contributory factor in the Veteran's death, this opinion is not based on a review of the claims files and does not include a rationale for the opinion.  


The VA opinions against the claim, which are dated in March, September, and October 2011 and in April 2012, are based on a review of the claims files.  Moreover, they provide supporting reasons for the opinions.  These opinions conclude that the cardiopulmonary disability that caused the Veteran's death was not causally related to service or to service-connected psychiatric disability, to include no material influence in accelerating death by aggravation.  These opinions cited to the medical findings prior to death and the Veteran's multiple nonservice-connected physical disabilities that contributed to death, including atrial fibrillation, coronary artery disease, chronic kidney disease, and anemia.  

Although a December 2012 brief from the Veteran's representative contends that the case should be remanded for additional development because the April 2012 VA opinion does not adequate address the remand directive, the Board disagrees.  The April 2012 opinion essentially answered the question of "whether it is at least as likely as not that any nonservice-connected ailment, to include cardiovascular disability, that had material influence in accelerating death, thereby, contributing substantially or materially to the cause of death, was proximately due to, or aggravated by, the service-connected generalized anxiety disorder with depression" in the negative by checking the "no" box to the question of whether the Veteran's condition was at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected disability.  The opinion went on to provide a rationale for this opinion, as discussed above.

The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the appellant is competent to report her observations as to the Veteran's symptomatology prior to his death, she is not competent to opine as to an etiological relationship between the Veteran's service-connected psychiatric disability and his fatal cardiopulmonary arrest.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As noted above, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).  Based on the above evidence, the Veteran did not have a service-connected disability that affected a vital organ and was of such severity as to have a material influence in accelerating death.  

In sum, the preponderance of the evidence of record fails to demonstrate that the Veteran's cause of death, cardiopulmonary arrest, was related to his service in the military or to service-connected disability.  Although the Board acknowledges the sincerity of the appellant's beliefs that the Veteran death is causally related to his service in the military, the Board concludes that the Veteran's military service did not cause or contribute to his death.  

For these foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In making this determination, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.



ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


